Citation Nr: 1638630	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-49 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the Air National Guard (ANG) from June 15, 1963 to August 14, 1963.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 RO decision that denied service connection for residuals of a head injury. 

In April 2014, the Board remanded the appeal for additional development.  The case was subsequently returned to the Board.

The Board notes that the issue of entitlement to service connection for headaches is not currently before the Board as that claim was previously denied in unappealed prior final rating decisions.  

For purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the claimant's disease or injury, rather than the symptoms of that disease or injury. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The Board finds that the prior claim for service connection for headaches did not encompass a claim for service connection for residuals of head trauma, as this condition was not included in the appellant's prior description of the headache claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009); Boggs, supra; Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Board finds that the claim of service connection for residuals of head trauma is a new claim and will therefore adjudicate it on the merits.


FINDING OF FACT

The appellant does not have residuals of head trauma or a disability of the brain due to disease or injury in active military service.

CONCLUSION OF LAW

Residuals of a head trauma, to include a brain disability, were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant has submitted written statements in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the current brain disability.  

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its April 2014 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and attempt to obtain records from the Social Security Administration (SSA) as well as additional VA and private medical records, and this was done.  In a May 2014 response, the SSA indicated that no records were available pertaining to the appellant.  Additional VA medical records were obtained, but the appellant did not submit any additional medical evidence in response to the AOJ's May 2014 request for additional relevant evidence.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the June 2014 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the appellant's reported history, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The appellant contends that he has current residuals of a head injury, which he said occurred in July 1963 at Lackland AFB.  See his March 2010 claim.

In a July 2016 written brief, the appellant's representative contended that it is a well-known fact that the appellant had a head injury prior to his active duty service; but that he did have a complaint of headaches during his active duty period of service, and the complaint was significant enough to warrant a neurological work-up.

The Board notes that the issue of entitlement to service connection for headaches is not currently before the Board as that claim was previously denied in unappealed prior final rating decisions.  The RO denied that claim in an October 1997 rating decision, finding that this condition existed prior to service, and there was no evidence that it worsened during service.  The RO properly notified the appellant of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 1997 rating decision became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  In September 2000, the appellant attempted to reopen his claim for service connection for headaches, and the claim was again denied in an unappealed November 2000 RO decision.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the appellant suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").  Veteran status may be conferred by either peacetime or wartime service for the purpose of application of the presumption of soundness.  See 38 U.S.C.A. §§ 101(2), 1137; 38 C.F.R. § 3.1(d).  

The Board observes that the appellant has not yet established veteran status with regard to his only period of military service, and has no established service-connected disabilities.  Thus, the initial question in this case is whether the appellant has veteran status.

To establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  
In other words, an individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and to be entitled to disability compensation benefits.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  

Without the status as a Veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to Veterans. For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008).  

The appellant's DD Form 214 reflects that he entered service in the Air National Guard of the United States (ANGUS) on June 15, 1963, and was released on August 14, 1963.  He was released from ACDUTRA under paragraph 31A, AFR 45-33.  Service personnel records show that on August 14, 1963, he was relieved from basic training, and reverted to his status in the Idaho ANG on that date.

A report of separation from the ANG of Idaho reflects that the appellant served in the ANG of Idaho, and as a reserve of the Air Force, with an initial term of enlistment of six years.  He received an honorable discharge in early September 1963, due to a failure to meet minimum training requirements under paragraph 4, SO 48, (Air) AGO Idaho.  It was noted that he did not complete basic training.  

In a March 2010 response to an RO inquiry, the National Personnel Records Center indicated that the appellant had less than 90 days of creditable active service, and only performed ACDUTRA.

In this case, the appellant served only on ACDUTRA.  The Board notes that, although certain brain disorders are diseases for which service connection is presumed in veterans with 90 days of active service if they manifest within one year of service, see 38 C.F.R. §§ 3.307, 3.309, this presumption does not apply to a claimant whose claim is based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

Similarly, although veterans are presumed to be in sound condition at entry into service other than as to defects, infirmities, or disorders noted at the time of such entry under 38 U.S.C.A. § 1111, this presumption of soundness does not apply to a claimant, such as the appellant in this case, who had only ACDUTRA and who is not otherwise a "veteran".  Paulson v. Brown, 7 Vet. App. 466, 471 (1995); Smith, supra.  

A review of the appellant's service treatment records reflects that on medical examination performed for enlistment purposes in May 1963, his head, face, neck, scalp and neurological system were listed as normal.  Residuals of head trauma were not noted on this examination report.  In a May 31, 1963 report of medical history, the appellant denied a history of frequent or severe headache.  He also denied a history of illness or injury, and denied any operations or treatment by physicians within the past five years.

In contrast to his statements made in the earlier report, in a July 17, 1963 report of medical history (approximately one month after beginning basic training), the appellant reported a history of frequent or severe headache, and a loss of memory or amnesia.  He stated that he had a concussion in September 1962 in an automobile accident, and reported a history of a brain operation the previous April.  He also reported treatment by physicians within the past five years, and difficulty with school studies, stating that it was hard for him to learn.  

On medical examination performed for separation purposes at Lackland Air Force Base (AFB) in Texas on July 17, 1963, the appellant's head, face, neck, scalp and neurological system were listed as normal.  The examiner noted that the appellant had frequent and severe headaches since the beginning of July 1963.  Pills were prescribed by a doctor, and he still had moderate trouble off and on.  The examiner indicated that there were no complications and no sequelae.  It was noted that all of the items listed on the SF-89 (report of medical history) existed prior to service.  He was found to be qualified for separation from ACDUTRA.

Service treatment records reflect that the appellant underwent an electro-encephalogram (EEG) in late July 1963.  It was noted that he had a history of head trauma in September 1962, with subsequent episodes of loss of consciousness.  The EEG findings were interpreted as normal.

In April 1997, the appellant filed a claim for service connection for headaches, which he said occurred in "1963 and before."  

In release forms (VA Form 21-4142) received in April 1997, the appellant stated that he received private treatment in 1962 for head trauma.  He said he received "four concussions," one on each side of his brain and one on each side of his back, in an automobile accident.

Private medical records dated in late May 1997 from St. Luke's Regional Medical Center reflect that the appellant reported a history of hospitalization for a car accident in 1962 with concussion, and a car accident with concussion in October 1996.  On examination, his head was within normal limits.

In a June 1997 statement submitted in response to an RO letter asking for more information, the appellant stated that he was injured in a motor vehicle accident (MVA) in Idaho that did not occur while he was in the armed forces.  He said that while he was driving a pickup truck, he hit a pole, and suffered injuries to his head and back.

A February 1998 VA history and physical reflects that the appellant's medical history included a gunshot to the right temple in 1982 or 1983 secondary to a domestic dispute; he said that the bullet remained in place, a motor vehicle accident in 1962 resulting in concussion and contusions to his back; he stated that following this accident he had chronic problems with dizziness, a concussion in 1962 secondary to a football injury, and schizophrenia in the early 1970s.  The appellant reported that he had headaches and blurred vision since his MVA in 1962.  After an examination, the diagnostic assessment was chronic problems with back pain, headaches and dizziness.  The examiner indicated that the headaches and dizziness appeared to be secondary to the appellant's MVA in 1962.
 
VA inpatient medical records dated in August 1998 reflect that the appellant was seen for evaluation of ventriculomegaly.  He was noted to be status-post closed head injury in 1962 due to a car accident, and gave a one-year history of multiple symptoms including headache, visual disturbance in the right eye, numbness and tingling of the left side of the body, a listing gait on the left, short-term memory changes, dizzy spells, and possible syncopal episodes.  On examination, there was a hard non-mobile mass around the right temple, consistent with a bullet fragment.  A VA neuropsychology consult dated in August 1998 reflects that the appellant had a long history of multiple traumatic brain injuries (TBI) and loss of consciousness related to gunshot wound, multiple MVAs, and street fights.  After an examination, the diagnostic impression was cognitive disorder not otherwise specified (NOS), psychological factors affecting medical condition, rule out alcohol abuse, and learning disorder NOS.  The discharge diagnoses were agenesis of corpus callosum/ventriculomegaly, headache, chronic low back pain, history of schizophrenia, status-post gunshot wound, left temple, and status-post closed head injury.

VA medical records reflect that the appellant was diagnosed with obstructive hydrocephalus in December 1998.  In February 1999, the same diagnosis was indicated, along with headache.

In September 2000, the appellant filed a claim for service connection for headaches, which he said occurred at Lackland AFB in 1963 during boot camp during service in the Idaho ANG.  He said he had been treated for headaches from 1963 to the present.  That claim was denied in November 2000.

A January 2005 VA treatment note reflects that the appellant's problem list included schizophrenia, post-concussion syndrome, and obstructive hydrocephalus.  An April 2005 note indicated that he had a history of brain injury.  In July 2005 he reported that he had many car accidents that were not related to alcohol.

Private medical records dated in March 2009 from Walter Knox Memorial Hospital reflect that the appellant was seen for a headache.  He reported that he developed a headache and was pounding his head against the wall to relieve the pressure.  He reported a history of hydrocephalus, and said that as a result of this condition he had pressure headaches.  A computed tomography (CT) scan of the head showed agenesis of the corpus callosum, and prominence of the lateral ventricle suggestive of hydrocephalus versus central cerebral atrophy.  The diagnostic assessment was headache, likely secondary to hydrocephalus, and hydrocephalus, likely normal pressure hydrocephalus.

A July 2009 private head CT scan showed that with regard to the ventricles, there was no change in the colpocephaly with agenesis of the corpus callosum. With regard to the brain, there were multiple bullet fragments along the right skull base region. There was no identifiable acute intra axial mass edema, or hemorrhage, and no identifiable extra axial fluid collection.  The skull was unremarkable.  The diagnostic impression was no acute intracranial abnormality.

The appellant filed the instant claim of service connection for residuals of head trauma in March 2010.

In April 2014, the Board remanded this case to the AOJ to obtain additional VA medical records, SSA records, and for a VA examination.

On VA examination in June 2014, the examiner indicated that the appellant had the following central nervous system conditions:  hydrocephalus, diagnosed in 2000, concussion, diagnosed in 1962, and congenital partial absence of the corpus callosum, diagnosed in 1998.  The examiner indicated that the claims file was reviewed, and discussed relevant records, including service treatment records, which showed that the appellant reported recurrent headaches starting in July 1963, and during the course of that evaluation reported a concussion due to a motor vehicle accident in 1962, prior to active service.  He was discharged from active duty due to inability to complete the required training.  At the time of his separation physical examination he reported, on the SF-93 in his own handwriting, a history of a brain operation in April of 1963 due to a concussion suffered in the motor vehicle accident of 1962.  The service examiner noted that the appellant had headaches that had started in July 1963 at the separation examination performed on July 17, 1963. 

Currently, when asked to describe just exactly what it is he is claiming, the appellant told the VA examiner that he "was hurt before I ever went down there."  On further questioning, he stated that he had suffered a concussion in a motor vehicle accident prior to enlisting in the Idaho Air Guard.  He reported that he was involved in an automobile accident but could not recall details at the present time, and did not recall any history of any brain surgery at the time.  He also stated that his memory is poor, but he did not have any additional traumatic injury during his brief period of active service.  He claimed to have experienced "heat stroke," but could not recall any details of any incident of impairment or treatment for heat-related injury during his period of active service.  He further asserted that the heat exposure at Lackland AFB during his training episode and excess water intake were the proximate causation of the hydrocephalus diagnosed and treated in 2000, some three-plus decades after military service in 1963.  The examiner stated that EEG testing in service was normal, and found no evidence of treatment for "heat stroke" during the appellant's brief period of active service.  The examiner summarized relevant post-service VA treatment records, and stated that the medical record indicated that headache was a common complaint in the early years of the appellant's VA care (1998 -2001) but thereafter was rarely mentioned in the medical notes.  These notes end in 2005 when the appellant was noted in the record to be ineligible for medical care through the VA.  The appellant denied receiving any specific treatment for any condition of the central nervous system currently.  He reported a daily frontal headache which was mild, low-grade and constant except for the three or so hours after taking his twice daily doses of OxyContin. 

In response to the questions posed in the prior remand, the examiner indicated that the appellant did not have any chronic head or brain disability during the period on appeal (March 2010 forward).  The examiner stated that the available documentation did not contain any objective evidence of any chronic head or brain disability during the period on appeal.  The appellant reported only minor chronic headache, a non-specific symptom that does not indicate any specific disease process or etiology.  

The examiner opined that the record contains clear and unmistakable evidence that the appellant had a chronic head or brain disability prior to service.  The record, confirmed by the appellant's statements at the current examination, indicates that the appellant clearly and unmistakably had a motor vehicle accident with concussion and brain surgery occurring prior to service.  The exact nature of that "chronic head or brain disability prior to service" is not specified other than to state that the incidents had occurred; the appellant denied any history of chronic headache on entry to service and the history form does not inquire about any history of head injury.  Later medical testing (in 1998-2000) did show a congenital abnormality of brain formation (partial absence of the corpus callosum), a condition that was attributable to embryonic brain formation abnormality and not due to trauma. 

The examiner opined that there is clear and unmistakable evidence that the preexisting disorder was not aggravated in service beyond its natural progression, adding that given that the sole "evidence" of any pre-service "chronic condition of the head or brain" is limited to the appellant's self-reported history of head injury with concussion and subsequent brain surgery prior to service, the baseline would be the reported absence of chronic headache prior to service.  The available evidence fails to show a clinically significant chronic headache condition during service.  Headache is non-specific in character and may or may not have been related to the reported concussion prior to service. 

The examiner further noted that the appellant's service personnel records showed that he was discharged prior to completing basic training due to failure to meet minimum training requirements, and this was likely most attributable to the fact that he had a 9th-grade education and was underage at enlistment.  The examiner noted that a Veteran's Application for Educational Benefits dated in September 1983 indicated that he reported that ninth grade was the highest grade he completed.  The appellant made no claim for any chronic headache condition arising as a consequence of his military service at the time of discharge, and later submitted a claim for educational benefits in 1983, some 20 years after service.  The examiner opined that this fact argued against the presence of any chronic, clinically significant disabling headache syndrome, given that he was still able to pursue occupational and educational opportunities.  When the medical record once again resumes, in 1997, there is no evidence of any clinically significant chronic headache condition that required treatment by a medical professional. 

The Board finds that the June 2014 VA examiner's opinion as to the etiology of the appellant's claimed condition is adequate, complied with the Board's remand instructions, and is of significant probative value.  The examiner answered all of the Board's questions and concluded that the appellant's brain disorders were unrelated to service because the preexisting brain disorders were not worsened by service, and because there was no evidence, including by the appellant's own report, of any head trauma in service.  As the VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, her conclusions reflect that the appellant's claimed residuals of head trauma are unrelated to service.

The only contrary opinion in the evidence is the lay opinion of the appellant.  While laypersons are competent to opine as to some medical matters, the appellant's assertions as to the etiology of his current brain disorders relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The appellant's lay statements on this question are thus not competent and the weight of the evidence is therefore against a relationship between the appellant's current brain disorders and his ACDUTRA.

The appellant did not claim that he incurred head trauma in service until filing his current VA disability compensation claim.  The Board finds, however, that his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes are of greater probative weight, and demonstrate that he had head trauma prior to service during an MVA.  See Pond v. West, 12 Vet. App. 341 (1999).

The Board finds that the weight of the evidence therefore reflects that the appellant does not have a current brain disability that is due to disease or injury in service.  

Finally, the Board notes that there is no competent and credible evidence of record showing that the appellant had head trauma in service, or linking any current brain disability to events in service.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the appellant's claim, service connection for residuals of head trauma is not warranted, and the claim must be denied.  See Alemany, 9 Vet. App. 518 (1996).


ORDER

Service connection for residuals of head trauma is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


